Citation Nr: 1130704	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  03-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a fractured radius and ulna, left forearm, with limitation of motion and hypoesthesia.  

4.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right radius, with hypoesthesia and slight limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2001 and March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the October 2001 rating decision issued in November 2001, the RO assigned a 10 percent evaluation for service connected residuals of a fracture of the left femur, and confirmed and continued the 10 percent ratings for his service connected right and left forearm disabilities.  In a March 2002 rating decision, the RO denied the Veteran's service connection claim for diabetes mellitus  It is noted that the Veteran was incarcerated with a scheduled release date in May 2011.  

The Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration in November 2004 and April 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 


I.  Diabetes Mellitus

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity. 

Further, the M21-1MR requires the RO place in the claims folder a copy of the C&P service's "Memorandum of Record."  Here, although the "Memorandum of Record" is contained within the Veteran's claims folder, it does not appear that the RO requested from the Veteran the approximate dates of his alleged herbicide exposure.  Further, there is no indication that the AOJ sought verification of the Veteran's alleged exposure with the JSRRC, and there is no notation in the claims folder as to why sufficient information could not be obtained to complete a request to JSRRC.  

The Veteran asserted that while serving at Korat Royal Thai Air Force Base (RTAFB) in Thailand, he was exposed to herbicides while working near a bomb dump.  His SPRs showed service at Korat RTAFB from January 1973 to January 1974.  The Board notes that the RO has completed several of the steps described above to determine whether the Veteran was exposed to herbicides while serving at Korat RTAFB.  

The November 2004 remand directed the RO to research in detail whether the Veteran was exposed to herbicides outside of Vietnam.  The RO contacted the Director of the Compensation and Pension Service (C&P) for further research of the use of herbicides outside of Vietnam.  In August 2008, a representative from C&P stated that a listing of herbicide use and testing sites outside of Vietnam was provided by the Department of Defense (DoD).  The list contained 71 sites within the U.S. and in foreign countries where herbicide use or testing was acknowledged.  The list did not contain names of participants or references to routine base maintenance activities such as range management, brush clearing, or weed killing.  However, DoD advised VA that such small scale non-tactical herbicide applications have not been compiled into a list and records of non-tactical activity have not been met.  

The representative from C&P stated that the DoD list showed extensive herbicide testing in Thailand in 1964 and 1965.  The only specific location identified was the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  Korat RTAFB was not on the list and the Veteran's service dates of January 1973 to January 1974 were not specified on the list.  It was further noted that tactical herbicides were used and stored in Vietnam, not Thailand, and such use was terminated in 1971.  Remaining stores of herbicides were shipped to Johnston Island for incineration.  

The C&P representative stated that they received a letter from the Department of the Air Force stating that there was no record of tactical herbicide storage in Thailand.  The representative had seen documents indicating that some herbicides were used for sporadically for foliage control on the perimeters of air bases in Thailand, but there is no evidence of which air bases used them.  The representative concluded that the facts were not sufficient to establish herbicide exposure based solely on service in Thailand or at Korat RTAFB.  

The memorandum further noted that C&P could not provide any evidence beyond that provided in the memorandum.  The memorandum concludes with a recommendation that unless a claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, that a request should be sent to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure to herbicides, citing 38 C.F.R. § 3.159(d).  In its October 2008 SSOC, the RO concluded that the Veteran's claim was inherently incredible and did not refer it to the JSRRC.  

In a November 2008 statement, the Veteran asserted that during the summer of 1973, he saw tanks of Agent Orange at Korat RTAFB.  He asserted that the tanks belonged to Air America personnel who flew aircraft to drop herbicides on the Ho Chi Minh Trail.  He stated that since the tanks of Agent Orange were not the property of the U. S. Air Force, they would not have record of their storage.  In its August 2008 memo, C&P noted that the JSRRC generally accepts a 60 day research window, or, approximately two months.  As the Veteran has asserted that his herbicide exposure happened during the summer of 1973, or, approximately three months, it is feasible that he may be able to narrow that time frame to 60 days.  

On remand, the AOJ should contact the Veteran and request any further information pertaining to approximate dates, locations, and nature of his alleged exposure to herbicides in Thailand. If sufficient information is provided, the AOJ should contact the JSRRC for verification of exposure to herbicides. If the Veteran fails to provide sufficient information to permit a search by the JSRRC, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, part IV.ii.2. C.10(q). 

II.  Increased Evaluation Claims

In its November 2004 and April 2010 remands, the Board directed the Veteran to undergo VA examinations for his service connected ulna, radius, and femur conditions.  As noted above, the Veteran was incarcerated for several years, with a scheduled release date in May 2011.  In a June 2011 post-remand brief, the Veteran's representative stated that the Veteran had been released from prison.  

The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A.  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Id. at 191. 

The M21-1MR contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

In any event, it appears that the Veteran was released in May 2011, which would render the problem moot.

Further, the most recent orthopedic examination conducted by VA was in November 2006, nearly five years ago.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a).  Thus, to properly determine the current severity of the Veteran's disabilities, new VA examinations are required.  

To ensure completeness of the record, the RO should also obtain the Veteran's VA treatment records from January 2006 to the present.  Further, the RO should attempt to obtain the Veteran's prison health records for his most recent period of incarceration, including time served at Utah State Prison.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to provide information regarding the dates and circumstances under which he was exposed to herbicides while serving at Korat RTAFB.  He has already specified that the alleged exposure occurred in the summer of 1973.  Inform the Veteran that to make a request to JSRRC, he needs to narrow down his time period of exposure to 60 days.  

2.  If the Veteran provides sufficient information for a request to JSRRC, the RO should make a request to JSRRC (and any other appropriate sources) to conduct and report on a review of unit records for any reference to the Veteran's unit and/or the Veteran traveling to locations in Thailand that would expose him to herbicides including Agent Orange.  The request should inquire as to the presence of Air America aircraft or facilities at Korat RTAFB.  

The RO should request JSRRC to indicate if no relevant reference is found.  The RO/AMC should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file. 

3.  The RO should obtain the Veteran's VA treatment records, if any, from January 2006 to the present, and associate them with his claims folder.  

4.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and ask him to provide release information for the prison(s) at which he received medical treatment.  

If the Veteran completes the necessary release form, contact the prison(s), including Utah State Prison, at which he was incarcerated and obtain his prison health records.   

Any additional medical records so obtained should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

5.  After all available records and responses are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA neurological examination to determine the current severity of his left ulna, right radius, and left femur disabilities.  

The claims folder must be made available for the examiner to review.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should offer an opinion as to whether the Veteran has any separately ratable neurological residuals (in addition to orthopedic residuals) as a manifestation of his service connected left femur and right and left forearm disabilities.  If so, the examiner should indicate the nerve(s) involved and whether the Veteran has paralysis, or, if he has incomplete paralysis, indicate whether it is mild, moderate, or severe.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After all available records and responses are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA skin examination to determine the current severity of the Veteran's left ulna, right radius, and left femur disabilities.  

The claims folder must be made available for the examiner to review.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and color photographs deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should provide finings responsive to the criteria for rating scars, to include measurement of the length and width of the scars associated with the Veteran's left femur and right and left forearm disabilities.  The examiner should provide the area of all scars in square inches or square centimeters.  The examiner should state whether such scarring is superficial; stable or unstable; painful on examination; or causes limitation of function, and should describe any limitation of motion in degrees.  

The examiner should also comment as to visible or palpable tissue loss, surface contour, adherence to underlying tissue, hypo- or hyper- pigmentation, abnormal skin texture, missing underlying soft tissue, and induration and inflexibility.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

7.  After all available records and responses are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA orthopedic examination to determine the current severity of the Veteran's left ulna, right radius, and left femur disabilities.  

The claims folder must be made available for the examiner to review.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The examiner should comment as to whether arthritis is demonstrated in the left femur and right and left forearms.  Range of motion studies, including repetitive motion, of the right and left forearm and left leg (expressed in degrees, both active and passive), must be conducted.  The examiner must state whether pain on motion is observed.  The examiner should further comment on the extent of pain, and indicate at which point pain begins.  

The examiner should render a specific finding as to the presence or absence of any lateral instability and recurrent subluxation of the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, provide an assessment as to whether such instability or subluxation is slight, moderate, or severe.  

The examiner should also indicate whether the Veteran experiences dislocation in the left knee, and whether such dislocations are accompanied by frequent episodes of locking, pain, and/or effusion into the joint.  

It is requested that the examiner provide explicit responses to the following:

a.  Do the left femur and right and left forearm disabilities involve only the joint structure, or do they involve the muscles and nerves as well?

b.  Do the left femur and right and left forearm disabilities cause weakened movement, excess fatigability, and incoordination?  If so, the examiner should indicate whether, and to what extent, the Veteran experiences additional functional loss during flare ups or with repeated use due to pain or the above listed factors.  The examiner should express functional loss in terms of additional degrees of limited motion and should comment on the severity of these manifestations on the Veteran's employment.  If the severity of these manifestation cannot be quantified, the examiner should so state.  

c.  With respect to subjective complaints of pain, the examiner should specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service connected disabilities, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the left femur and right and left forearm disabilities.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


